Citation Nr: 1007930	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  08-10 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant and Sister


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1942 to 
November 1945.  He died in mid-2006.  The appellant is the 
Veteran's daughter.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The appellant attended a hearing before 
the undersigned in June 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In the context of a claim for 
death benefits, section 5103(a) notice must include (1) a 
statement of the conditions, if any, for which a Veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a death benefits claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a death 
benefits claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  No 
such notice was ever sent to the appellant, but must be 
provided to her on remand. 

The appellant has proffered two separate theories of 
entitlement in support of her claim.  She has asserted that 
the Veteran's death resulted from end stage cardiac disease 
that is related to lung problems which were caused by 
asbestos exposure in service.  There has been no specific 
statutory guidance with regard to claims for service 
connection for asbestosis and other asbestos-related 
diseases, nor has the Secretary promulgated any regulations.  
See McGinty v. Brown, 4 Vet. App. 428, 432 (1993). VA, 
however, has issued a circular on asbestos-related diseases, 
entitled Department of Veterans Benefits, Veteran's 
Administration, DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988) (DVB Circular), which provides some 
guidelines for considering compensation claims based on 
exposure to asbestos.  The DVB circular remains in the rating 
manual.  See Adjudication Procedure Manual Rewrite, M21-1MR, 
Part IV, Subpart ii, Chapter 2, Section C, 9. "Service 
Connection for Disabilities Resulting from Exposure to 
Asbestos" ("M21-1MR"); see also VAOPGCPREC 4-00 (Apr. 13, 
2000), summary available at 65 Fed. Reg. 33,422- 02 (2000).  
The appellant should be provided specific notice regarding 
evidence required to substantiate a claim based on asbestos 
exposure.

During her June 2009 hearing, the appellant also suggested 
that the Veteran's end stage cardiac disease was either 
caused by or aggravated by his service-connected post-
traumatic stress disorder (PTSD).  In July 2009, the 
appellant provided a  statement from a private physician 
which opined that the Veteran's PTSD may have caused and/or 
aggravated his heard disease beyond the nature of progression 
of the disease.  This opinion is not sufficient to grant 
service connection but does render necessary a VA medical 
opinion.  Assistance by VA includes obtaining a medical 
opinion when such an opinion is necessary to make a decision 
on a claim. 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(c)(4) (2009). When medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall provide the 
appellant with appropriate notice, 
including (1) a statement of the 
conditions, if any, for which the 
Veteran was service connected at the 
time of his death; (2) an explanation 
of the evidence and information 
required to substantiate a death 
benefits claim based on a previously 
service-connected condition; and (3) an 
explanation of the evidence and 
information required to substantiate a 
death benefits claim based on a 
condition not yet service connected.  
In addition, the notice should describe 
the evidence required to substantiate a 
claim based on asbestos exposure, and 
for claims based on secondary service 
connection.

2.  The RO/AMC shall provide the 
appellant with specific notice 
regarding evidence required to 
substantiate a claim based on asbestos 
exposure.  The RO/AMC shall also take 
appropriate action consistent with VA 
Adjudication Procedure Manual, M21-1MR 
in adjudicating a claim associated with 
asbestos exposure.  The need for 
obtaining a VA medical opinion as to a 
relationship between any identified 
asbestos exposure of the Veteran in 
service and his end stage cardiac 
disease is left to the discretion of 
the RO following the completion of the 
aforestated development.

3.  The RO/AMC shall obtain a VA 
medical opinion from an appropriate 
provider as to the nature and etiology 
of the Veteran's death.  The Veteran's 
claims file and a copy of this Remand 
must be provided and reviewed in 
conjunction with formulating an 
opinion.  

The examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not that the end stage 
cardiac disease was either caused by or 
was aggravated (permanently worsened) 
by his service-connected PTSD.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.

It is requested that the examiner 
consider and reconcile any additional 
opinions of record or any contradictory 
evidence regarding the above. A 
complete rationale for any opinion 
expressed should be provided.

4.  The RO/AMC will then review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full, 
and that no other notification or 
development action, in addition to 
those directed above, is required.  If 
further action is required, it should 
be undertaken prior to further claims 
adjudication.

5.  The RO/AMC will then readjudicate 
the appellant's claim.  If the benefit 
sought on appeal remains denied, the 
appellant should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The 
appellant need take no action until she is so informed.  She 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

